DETAILED ACTION
This communication is responsive to the application and amended claim set filed May 29, 2019.  Claims 1-14 are currently pending.
Claims 1-14 are ALLOWED.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/KR2018/011638, filed October 1, 2018, which claims priority to KR 10-2017-0159736, filed November 27, 2017, and KR 10-2018-0116448, filed September 28, 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
After a thorough and complete search, the examiner cannot find prior art teaching or fairly suggesting a propylene homopolymer with the recited properties.
The present claims also recite a method for preparing the propylene homopolymer comprising adding 700 to 250 ppm H2 in the presence of a catalyst composition comprising the following compound:

    PNG
    media_image1.png
    395
    277
    media_image1.png
    Greyscale

inter alia, the compound shown below:

    PNG
    media_image2.png
    192
    287
    media_image2.png
    Greyscale

(para. [0028].)  The compound of Park is the same as that of the present claims.  However, the process of making the propylene homopolymer of Park is clearly different from the claimed process, as evidenced by the much lower amount of H2 in the polymerization reaction, as well as the resulting melt flow rate (7.0 g/10 min, as opposed to the claimed 200 to 2000 g/10 min).  The examiner notes that Park teaches that the amount of H2 may be changed to affect the Mw of the resulting polymer, but provides no teaching or suggestion that increasing the amount of H2 will also result in a drastically higher MFR – this difference in the resulting polymer indicates that the process of Park is different from the claimed process, and one of ordinary skill would not have expected such a change in the resulting polymer when changing the amount of H2.
Many factors influence catalyst behavior and the resulting polymers prepared therefrom.  These include the structure of the metal complex, the nature and quantity of activator and co-activator, the types of monomers to be polymerized, reaction conditions, nature of polymerization, reactor design and apparatus, etc.  While the metallocenes disclosed by Park and those of the present claims are the same, the polymerization processes are different.  As noted above, the resulting propylene homopolymers have markedly different properties; the processes are therefore necessarily different.  It follows that the propylene homopolymer of Park would not necessarily exhibit the recited residual stress ratio, given that the processes of making the homopolymers are different.  In summary, given that the process of Park is different from that of the present claims, there is no proper scientific or legal basis for concluding that the propylene homopolymer of Park possesses the same properties as the homopolymer of the present claims, such that Park would render the present claims obvious.  Thus, the present claims are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763